DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority from KR10-20190134636 filed in Korea on 10/28/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims are given broadest reasonable interpretations, MPEP 2111. The terms “connected to,” and “coupled to” [for electrical connections] are interpreted throughout this office action as an indirect electrical connection unless otherwise expressly recited as direct electrical connection. Similarly, the terms such as “disposed on,” “formed on” are interpreted throughout this office action as indirectly disposed or indirectly formed unless otherwise expressly recited as directly disposed on or directly formed on. Transitional terms such as “comprising” are interpreted to be open ended inclusion, MPEP 2111.03. Terms marked in [] need grammatical corrections. No claim objections have been made for grammatical issues. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-11, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by BANG et al., (US2021/0083013A1, hereinafter as, BANG).  
In regards to claim 1, BANG discloses a touch display device (fig.9, a cross section of a display device) comprising: a substrate (fig.9, substrate SUB); a plurality of thin film transistors (T1, T2 and T6, figs.6, 9) disposed on the substrate (formed on the substrate, figs.6, 9); a plurality of light emitting elements disposed over the thin film transistors (OLEDs , disposed over the T1, T2 and T6 TFTs, figs. 6, 9); a plurality of touch electrodes disposed on the substrate and located under the thin film transistors (fig.9, fig.7, TS-CL2 and TS-CL1 formed on the SUB and disposed under TFTs T1, T2 and T6 in –DR3 to +DR3 direction. It is noted that application’s embodiments shown, such as in fig.3 and others show touch electrodes on the front side [same as the prior art of BANG] and the front viewing direction as noted by the arrow direction. Here –DR3 to +DR3 cross sectional view in fig. 9 is taken same as applicants cross sectional view of fig.3. That is when fig.9 is rotated by 180 degrees. However, these directions are not imported for claim examination as applicant does not claim disposition of these structures with respect to a cross sectional view or with respect to a particular 3D axis); and at least one shielding electrode (DP-CL layer comprises shielding electrode layer SHL, para 0142, fig.9) located over the touch electrodes (located over the touch electrodes TS layer, fig.9, again when viewed –DR3 to +DR3 direction equivalent/same to applicant’s cross sectional view such as shown in fig.3(applicant’s fig.3)) and under the thin film transistors (under T1, T2 and T6 TFTs, fig.6, 9), and disposed in an area including an area overlapping with at least a part of one or more touch electrodes in the plurality of touch electrodes (shielding electrodes SHL, fig.9, at least one SHL overlaps at least one touch electrodes of the touch layer TS as shown in the cross sectional view). 
In regards to claim 20, BANG discloses a touch display device (fig.2, a cross section of a display device) comprising: a substrate (fig.2, WM as a substrate, cross sectional view as shown, +DR3 to –DR3); a plurality of light emitting elements disposed over the substrate (OLEDs in the DP layer would be over the substrate WM, fig. 2); a plurality of touch electrodes (TS- the touch sensor layer having touch electrodes, fig.2)located between the substrate (formed between WM as a substrate, fig.2) and the plurality of light emitting elements (OLEDs of DP layer, fig.2); a plurality of touch routing lines electrically connected to the plurality of touch electrodes (fig.8, touch routing lines SL2 and SL1 connected to touch electrodes TE1s and TE2s); and a plurality of shielding electrodes (SHL, fig. 9 are shielding electrodes) located between the touch electrodes (TS electrodes layer, fig.9) and the touch routing lines (SL2/SL1, fig.9) and the light emitting elements (and OLEDs, fig.9), and disposed to correspond to two or more of the touch electrodes, wherein the touch electrodes and the shielding electrodes are sequentially driven along a direction intersecting a direction in which the touch routing lines are arranged (SHL portion is disposed to correspond to at least two touch electrodes as represented by route lines SL1 (not labelled, direction intersecting SL1/SL2) as the shielding electrode portion corresponds to space between two touch electrodes, fig. 9 and is connected to EVSS and driven sequentially. Touch electrodes would be driven sequentially as well).       
In regards to claim 18, BANG discloses a touch display device (fig.2, a cross section of a display device) comprising: a substrate (fig.2, WM as a substrate); a plurality of light emitting elements disposed over the substrate (OLEDs in the DP layer would be over the substrate WM, fig. 2); a plurality of touch electrodes (TS- the touch sensor layer having touch electrodes, fig.2) located between the substrate (formed between WM as a substrate, fig.2) and the plurality of light emitting elements (OLEDs of DP layer, fig.2); a plurality of touch routing lines electrically connected to the plurality of touch electrodes (fig.8, touch routing lines SL2 and SL1 connected to touch electrodes TE1s and TE2s); and a plurality of shielding electrodes (SHL, fig. 9 are shielding electrodes) located between the touch electrodes (TS electrodes layer, fig.9) and the touch routing lines (SL2/SL1, fig.9) and the light emitting elements (and OLEDs, fig.9), and disposed to correspond to two or more of the touch electrodes, wherein the touch electrodes and the shielding electrodes are sequentially driven along a direction in which the touch routing lines are arranged (SHL portion is disposed to correspond to at least two touch electrodes as represented by route lines SL2 as the shielding electrode portion corresponds to space between two touch electrodes, fig. 9 and is connected to E-VSS and driven sequentially along SL2 or SL1 arrangement direction).  
In regards to claim 4,  BANG discloses the touch display device according to claim 1, further comprising: a plurality of touch routing lines electrically connected to the plurality of touch electrodes (fig. 8, touch signal lines SL1s and SL2s as routing lines), wherein the at least one (fig. 9, SHL) located over the touch electrodes (TS, fig.9) and the touch routing lines (SL2, fig.9), and a sub shielding electrode located to be spaced apart from a side portion of at least one of the one or more touch electrodes and at least one of the touch routing lines (sub shield electrodes as shown spaced apart by via holes TH1, fig.9 away from SL2 or TS layer).   
In regards to claim 6, BANG discloses the touch display device according to claim 4, wherein the main shielding electrode and the sub shielding electrode are electrically connected to each other (indirectly electrically coupled via voltage or power application, fig.9). 
In regards to claim 8, BANG discloses the touch display device according to claim 1, further comprising: a plurality of touch routing lines electrically connected to the plurality of touch electrodes (fig. 8, SL2s, SL1s are touch route lines which are connected to touch electrodes TE2s and TE1s respectively), wherein the at least one shielding electrode includes a first part located over the touch electrodes and the touch routing lines (fig. 9, SHL part over the touch electrodes TS layer and SL1 and SL2 from -DR3 to +DR3 view), and a second part extending from the first part and located to be spaced apart from a side portion of at least one of the one or more touch electrodes and at least one of the touch routing lines (SHL as shown are separated by via holes which are spaced apart from a side portion of the touch electrodes and the touch routing lines, fig.9).  
In regards to claim 9, BANG discloses the touch display device according to claim 8, wherein a lower portion of the second part is located under the at least one of the one or more touch electrodes and the at least one of the touch routing lines (one of the separated SHL is under the touch electrode layer TS and route lines when viewed in –DR3 to +DR3 direction). 
BANG discloses the touch display device according to claim 1, further comprising a touch planarization layer located on the at least one shielding electrode, located under the plurality of thin film transistors, and having a flat top surface (planarization layer 30 on the shielding electrode layer SHL and located under the TFT layer fig. 9, in the –DR3 to +DR3 view).  
In regards to claim 11, BANG discloses the touch display device according to claim 1, wherein an anode electrode of at least one of the light emitting elements (fig. 9 anode of OLED AE) is located between a cathode electrode of the at least one of the light emitting elements (is located between fig. 9 cathode of OLED CE and) and the at least one shielding electrode (SHL, fig.9).
In regards to claim 13, BANG discloses the touch display device according to claim 1, wherein at least one of the one or more touch electrodes and the at least one shielding electrode has a mesh pattern with at least one opening (fig. 9, shielding electrode SHL has openings or the via holes TH1s), the opening located to correspond to a light emitting area of at least one of the light emitting elements (the opening of SHL between pixel electrode 410 and the last SHL strip corresponds to the DA area of the OLED, fig. 9).
In regards to claim 14, BANG discloses the touch display device according to claim 1, further comprising: a plurality of touch routing lines electrically connected to the plurality of touch electrodes (fig. 8, TE1 and TE2 are connected to SL1 and SL2), wherein the at least one shielding electrode is disposed to correspond to two or more of the touch electrodes, and sequentially driven along a direction in which the touch routing lines are arranged (SHL portion is disposed to correspond to at least two touch electrodes as represented by route lines SL2 as the shielding electrode portion corresponds to space between two touch electrodes, fig. 9 and is connected to EVSS and driven sequentially).
In regards to claim 15, BANG discloses the touch display device according to claim 1, further comprising: a plurality of touch routing lines electrically connected to the plurality of touch electrodes (fig. 8, TE1 and TE2 are connected to SL1 and SL2), wherein the at least one shielding electrode is disposed to correspond to two or more of the touch electrodes, and sequentially driven along a direction intersecting a direction in which the touch routing lines are arranged (SHL portion is disposed to correspond to at least two touch electrodes as represented by route lines SL1 (not labelled) as the shielding electrode portion corresponds to space between two touch electrodes, fig. 9 and is connected to EVSS and driven sequentially). 
	In regards to claim 5, BANG discloses the touch display device according to claim 4, wherein the main shielding electrode and the sub shielding electrode are separated from each other (fig. 9, SHL and SHL with via holes separating the sub-shield electrodes), a signal equal to a signal applied to the main shielding electrode is applied to the sub shielding electrode (shielding electrodes SHL are applied with E-VSS, para 0146).  
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-3, 12, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANG in view of Kurasawa (US2013/0093706A1, hereinafter as, Kurasawa).  
In regards to claim 2, BANG discloses the touch display device according to claim 1, 
BANG does not disclose wherein a shielding signal is applied to the at least one shielding electrode in at least a part of a period in which a touch driving signal is applied to the at least one of the touch electrodes, and wherein at least one of a frequency, a phase, and an amplitude of the shielding signal is equal to at least one of a frequency, a phase, and an amplitude of the touch driving signal.
Kurasawa discloses wherein a shielding signal is applied to the at least one shielding electrode in at least a part of a period in which a touch driving signal is applied to the at least one of the touch electrodes, and wherein at least one of a frequency, a phase, and an amplitude of the shielding signal is equal to at least one of a frequency, a phase, and an amplitude of the touch driving signal (only one limitation would be read. Para 0101, particularly, for example, when the voltage of the shield electrode is equal to the average voltage of the touch detection signal, the voltage Vsh and the voltage Vsens (average voltage Vave) can be generated by a common reference power supply. That is all of the attributes (phase, frequency, amplitude) of these two signals are equal). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Kurasawa’s teachings with BANG so that, para 0101, Kurasawa, a circuit configuration can be simplified.
In regards to claim 3, BANG discloses the touch display device according to claim 1, BANG does not disclose wherein a constant voltage is applied to the at least one shielding electrode in at least a part of a period in which a touch driving signal is applied to the at least one of the touch electrodes.  
Kurasawa discloses wherein a constant voltage is applied to the at least one shielding electrode in at least a part of a period in which a touch driving signal is applied to the at least one of the touch electrodes (Para 0101, particularly, for example, when the voltage of the shield electrode is equal to the average voltage of the touch detection signal, the voltage Vsh and the voltage Vsens (average voltage Vave) can be generated by a common reference power supply. That is all of the attributes (phase, frequency, amplitude) of these two signals are equal).  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Kurasawa’s teachings with BANG so that, para 0101, Kurasawa, a circuit configuration can be simplified.
 In regards to claim 12, BANG discloses the touch display device according to claim 1, BANG does not disclose wherein a constant voltage or a signal equal to a signal applied to the one 
Kurasawa discloses wherein a constant voltage or a signal equal to a signal applied to the one or more touch electrodes is applied to the at least one shielding electrode at a period in which a current is provided to an anode electrode of at least one of the light emitting elements (Para 0101, particularly, for example, when the voltage of the shield electrode is equal to the average voltage of the touch detection signal, the voltage Vsh and the voltage Vsens (average voltage Vave) can be generated by a common reference power supply. That is all of the attributes (phase, frequency, amplitude) of these two signals are equal. Additionally, it would have been also obvious to one of ordinary skill that this configuration is maintained during the emission period, BANG discloses E-VSS is applied to the anode and there is an IOLED current passing through the OLED, in order to suppress the noise EMI during emission period).   
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Kurasawa’s teachings with BANG so that, para 0101, Kurasawa, a circuit configuration can be simplified.
In regards to claim 16, BANG discloses the touch display device according to claim 1, wherein the at least one shielding electrode is disposed to correspond to each of the touch electrodes (fig. 9), 
BANG does not disclose and the at least one shielding electrode corresponding to at least one of the touch electrodes to which a touch driving signal is applied is driven at a period in which the touch driving signal is applied to the at least one of the touch electrodes. 
 Kurasawa discloses the at least one shielding electrode corresponding to at least one of the touch electrodes to which a touch driving signal is applied is driven at a period in which the touch driving signal is applied to the at least one of the touch electrodes (Para 0101, particularly, for example, when the voltage of the shield electrode is equal to the average voltage of the touch detection signal, the voltage Vsh and the voltage Vsens (average voltage Vave) can be generated by a common reference power supply).     
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Kurasawa’s teachings with BANG so that, para 0101, Kurasawa, a circuit configuration can be simplified.
In regards to claim 17, BANG as modified by Kurasawa discloses the touch display device according to claim 16, further comprising: a plurality of touch routing lines electrically connected to the plurality of touch electrodes (fig.8, BANG, TE and SL), wherein the at least one shielding electrode overlapping with at least one of the touch routing lines electrically connected to the one or more touch electrodes to which the touch driving signal is applied is further driven (SHL, fig.9, overlapping with at least one of SL2/SL1 which are connected to respective drive electrodes are driven, BANG). 
In regards to claim 19, BANG discloses the touch display device according to claim 18, BANG does not disclose wherein at a period in which the touch electrodes are driven, the shielding 
Kurasawa discloses wherein at a period in which the touch electrodes are driven, the shielding electrodes disposed in an area overlapping with the touch routing lines electrically connected to the driven touch electrodes are driven (Para 0101, particularly, for example, when the voltage of the shield electrode is equal to the average voltage of the touch detection signal, the voltage Vsh and the voltage Vsens (average voltage Vave) can be generated by a common reference power supply).         
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Kurasawa’s teachings with BANG so that, para 0101, Kurasawa, a circuit configuration can be simplified.
 
10.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANG in view of Hoteling (US20090267916A1, hereinafter as, Hoteling).  
In regards to claim 7, BANG discloses the touch display device according to claim 4, 
BANG does not disclose wherein the sub shielding electrode is disposed in a layer equal to the at least one of the one or more touch electrodes and the at least one of the touch routing lines. 
Hoteling discloses wherein the sub shielding electrode is disposed in a layer equal to the at least one of the one or more touch electrodes and the at least one of the touch routing lines (fig. 5D, ground guard electrode 500 is at a layer equal to the route electrode 514 and sense electrode 504). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Hoteling’s teachings with BANG as an alternative choice to design a stack of route, sense electrodes and a shield electrode so that the noise is effectively shielded. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627